Citation Nr: 0516739	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  01-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to December 
1954, and his DD Form 214 reflects he had over 3 years of 
prior active service.  The record reflects that he died in 
January 2000, and that the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO in Portland, Oregon, currently has 
jurisdiction over the claims folder.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2003, a transcript of 
which is of record.

This matter was previously before the Board in March 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC).  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied with, and, as such, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's death certificate reflects that he died in 
January 2000, and that his immediate cause of death was 
congestive heart failure, due to or as a consequence of 
mitral valve insufficiency, due to or as a consequence of 
endocarditis (enterococcus).  In addition, renal failure 
(acute) was listed as a condition contributing to death but 
not resulting in the underlying cause given.

3.  At the time of his death, the veteran was service-
connected for thrombophelebitis of the left lower extremity, 
evaluated as 60 percent disabling, and scars of the left 
leg/thigh, evaluated as zero percent disabling 
(noncompensable).

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
disabilities caused or materially contributed to his death, 
or that the cause of his death was otherwise related to his 
active military service.

5.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2004).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.22, 3.159 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 
2005) that error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the appellant's cause of death claim was denied by a 
June 2000 rating decision, which was prior to the November 9, 
2000, enactment of the VCAA.  Nevertheless, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the appellant by 
correspondence dated in April and May 2000.  Taken together, 
this correspondence specifically addressed the requirements 
for a grant of service connection for the cause of the 
veteran's death, and indicated that VA would obtain any 
relevant evidence identified by the appellant.  Thereafter, 
the RO sent correspondence to the appellant in November 2001 
which noted the enactment of the VCAA, informed the appellant 
of what information and evidence she must submit, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or to submit any evidence 
in his possession that was relevant to the case.  Similar 
correspondence was sent to the appellant in June 2004, which 
also included the requirements for DIC pursuant to 
38 U.S.C.A. § 1318.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the appellant has 
been provided with a copy of the appealed rating decision, 
the respective Statements of the Case (SOCs) in March 2001 
and June 2004, as well as multiple Supplemental Statements of 
the Case (SSOCs), which provided her with notice of the law 
and governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claims.  In pertinent part, a March 2001 SSOC, as well as the 
June 2004 SOC on the DIC claim, included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
appellant has had the opportunity to present evidence and 
argument in support of this claim, to include at the June 
2003 Board hearing.  However, it does not appear that she has 
identified the existence of any relevant evidence that has 
not been obtained or requested by the RO.  Further, the RO 
obtained a competent medical opinion in December 2002 which 
addressed the appellant's contentions regarding the cause of 
the veteran's death.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's death certificate reflects that he 
died in January 2000, and that his immediate cause of death 
was congestive heart failure, due to or as a consequence of 
mitral valve insufficiency, due to or as a consequence of 
endocarditis (enterococcus).  In addition, renal failure 
(acute) was listed as a condition contributing to death but 
not resulting in the underlying cause given.

At the time of his death, the veteran was service-connected 
for thrombophelebitis of the left lower extremity, evaluated 
as 60 percent disabling, and scars of the left leg/thigh, 
evaluated as zero percent disabling (noncompensable).  The 
record reflects that the 60 percent rating for the service-
connected thrombophelebitis was assigned by a May 1981 Board 
decision.  Thereafter, an April 1986 rating decision assigned 
a temporary total rating pursuant to 38 C.F.R. § 4.30 
effective October 8, 1985, with the 60 percent rating being 
restored effective December 1, 1985.  Following the April 
1986 rating decision, nothing in the record indicates the 
veteran filed any claim with VA prior to his death.

The veteran's service medical records reflect that he 
received a medical discharge from active service due to 
peripheral vascular disease, chronic venous insufficiency, of 
the left leg.  Nothing in these records indicate he was 
diagnosed with mitral valve insufficiency, endocarditis, 
enterococcus, and/or renal failure while on active duty.

A February 1955 VA medical examination diagnosed residuals of 
old thrombophelebitis; cicatrix post-operative appendectomy; 
cicatrix post-operative left lower abdominal; and cicatrix 
multiple left leg, post-operative for varicose veins.  He was 
not diagnosed with mitral valve insufficiency, endocarditis, 
enterococcus, and/or renal failure on this examination.  
Further, evaluation of the cardiovascular system noted, in 
part, that there was normal sinus rhythm and no murmurs.  
Subsequent records show treatment and/or evaluation of the 
veteran's service-connected thrombophelebitis on multiple 
occasions, to include various VA medical examinations.

Records beginning in 1976 indicate findings of hypertension, 
among other things.

In her statements and hearing testimony, the appellant has 
contended that the veteran's service-connected 
thrombophelebitis materially contributed to his death.  She 
provided testimony regarding the impact this disability had 
upon the veteran, the treatment he received for this 
disability, as well as the circumstances of his death.  
However, she testified that she was not contending that the 
endocarditis was present when the veteran was in service.  
Moreover, she contended that doctors in 1986 were surprised 
he was not rated 100 percent disabled because of his 
thrombophelebitis.

The evidence submitted in support of the appellant's 
contentions include a March 2000 private medical statement 
from D. P. R., M.D. (hereinafter, "Dr. R"), who lists his 
area of expertise as internal medicine/nephrology.  Dr. R 
stated that the veteran was his patient, and that his 
immediate cause of death was congestive heart failure related 
to severe mitral regurgitation in the setting of infective 
mitral valve endocarditis.  Additionally, Dr. R noted that it 
was his understanding the veteran was on disability from the 
armed services based on a long standing history of venous 
insufficiency, thrombophelebitis, and venostasis ulcers.  Dr. 
R opined that these conditions "may have certainly 
contributed to his death in several ways."  First, Dr. R 
stated that an infected ulcer or a venostasis in general, 
"can be a portal of entry for micro-organisms that may have 
subsequently infected his mitral valve."  Moreover, Dr. R 
noted that the veteran was extremely debilitated in his final 
months of life, and that this made it very difficult for him 
to tolerate mitral regurgitation.  Dr. further stated that, 
as one of his main contributing diseases, the venous 
insufficiency and thrombophelebitis "almost certainly" 
contributed to his general weakness and disability that 
prevented him from recovering from this very severe illness.  
Dr. R subsequently reiterated this opinion in a June 2003 
statement.

Following receipt of Dr. R's March 2000 statement, the RO 
obtained medical records from a private medical facility 
which cover a period from 1999 to 2000, including the 
veteran's final illness.  It is noted that Dr. R is 
identified as one of the clinicians who treated the veteran 
at this facility.  These records reflect, in part, that the 
veteran was hospitalized in November 1999, at which time he 
was found to have mitral valve endocarditis with blood 
cultures growing enterococcus.  He also had a 4+ mitral 
regurgitation, and was found to be quite weak and disabled.  
He was discharged to a nursing home, and was ultimately 
discharged home with significant assistance in January 2000.  
However, although things were initially okay after going 
home, he started getting progressively weak, and it appears 
he was re-hospitalized about week after being discharged 
home.  It was noted that while home he fell, and even though 
he did not injure himself seriously, he did scratch his leg 
and top of his head, started to have low-grade fevers, and 
that labs done by Home Health showed a significant 
deterioration.  After he was re-hospitalized, the root of his 
problem was determined to be severe mitral regurgitation with 
low cardiac output state.  The possibility of mitral valve 
replacement was discussed, but given all of the veteran's 
problems and his very weakened condition none of the involved 
physicians or family felt he was a candidate for this 
surgery.  Therefore, the facility directed their efforts at 
comfort care, and it was noted that the family was well aware 
he was in a terminal condition.  He was discharged to the 
transitional care unit for terminal care.  Final discharge 
diagnoses were severe mitral regurgitation with congestive 
heart failure; recent enterococcal mitral valve endocarditis 
status post 6 weeks of intravenous antibiotics; acute renal 
failure and hepatic insufficiency attributed to low cardiac 
output state; chronic underlying hypertensive nephrosclerosis 
with recent renal deterioration secondary to gentamycin 
toxicity; obesity; asthma; chronically weak and 
deconditioned; chronic atrial fibrillation on Coumadin; 
degenerative arthritis; history of venous stasis; and 
degenerative arthritis.

A VA medical opinion was subsequently obtained in December 
2002 from a cardiology-fellow.  This clinician noted that he 
had thoroughly reviewed all available data regarding the 
veteran's cardiac disease.  Among other things, the clinician 
noted that the documentation indicated that the veteran 
suffered from severe mitral valve insufficiency (due to 
presumed bacterial endocarditis), congestive heart failure, 
and renal failure; that he had a protracted course of 
recurrent bacteremia; and that he reportedly had several 
organisms grow in blood cultures over the cause of his 
diagnosis and treatment.  However, it was not clear which 
organism or organisms were finally implicated as the cause of 
his presumed bacterial endocarditis.  Moreover, the clinician 
stated that even though the veteran's primary care physician 
stated in the March 2000 letter that the veteran's service-
connected disability "may have certainly contributed to his 
death," he could not find sufficient evidence to support 
this.  Consequently, the VA clinician concluded that he could 
find no evidence that the veteran's service-connected left 
lower extremity thrombophelebitis was a contributory cause of 
his death.

The appellant also submitted medical treatise evidence which 
provides general information on peripheral vascular disease, 
as well as phlebitis/thrombophelebitis.


I.  Cause of Death

Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As noted above, the veteran's death certificate indicates 
that his immediate cause of death was congestive heart 
failure, due to or as a consequence of mitral valve 
insufficiency, due to or as a consequence of endocarditis 
(enterococcus).  In addition, renal failure (acute) was 
listed as a condition contributing to death but not resulting 
in the underlying cause given.  However, the record contains 
no findings indicative of these conditions either during 
service or for many years thereafter.  The Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The appellant essentially contends that the veteran's 
service-connected thrombophelebitis materially contributed to 
his death, and the Board notes that there is competent 
medical evidence both in support and against her contentions.  
Specifically, the March 2000 and June 2003 statements from 
Dr. R which support her claim, and the December 2002 VA 
clinician's opinion which is against her claim.

With respect to the statements from Dr. R, the record 
reflects he was the veteran's physician prior to his death, 
and, as such, was very familiar with the circumstances of his 
death.  However, it does not appear that Dr. R reviewed the 
veteran's claims folder in conjunction with his statements, 
although he was aware that the veteran received disability 
compensation due to his thrombophelebitis.  Further, Dr. R's 
opinions regarding the possible relation of the veteran's 
service-connected disabilities to his cause of death appear 
from their wording to be rather speculative.  For example, he 
stated that these conditions "may have certainly contributed 
to his death in several ways;" that an infected ulcer or a 
venostasis in general, "can be a portal of entry for micro-
organisms that may have subsequently infected his mitral 
valve;" and that the venous insufficiency and 
thrombophelebitis "almost certainly" contributed to his 
general weakness and disability that prevented him from 
recovering from this very severe illness.  The Board notes 
that the Court has found that purely speculative medical 
opinions do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
); see also 38 C.F.R. § 3.102 (By reasonable doubt is meant ... 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.).  Although much of this caselaw was issued in 
the context of the now defunct well-grounded claim analysis, 
the Board notes that these cases still support the 
proposition that such speculative opinions are entitled to 
little or no probative weight.  Moreover, the medical records 
relating the circumstances of the veteran's death indicates 
that the service-connected thrombophelebitis was but one of 
many conditions being treated at that time, and the medical 
records themselves do not indicate that it was the primary 
focus of the treatment he was receiving at that time.  In 
fact, the thrombophelebitis was not listed as one of the 
conditions contributing to the veteran's death on his January 
2000 death certificate.  As such, it does not appear that the 
service-connected disability materially contributed to his 
death.  Thus, while Dr. R's statements indicate a possible 
relationship between the service-connected thrombophelebitis 
and the veteran's death, they appear to be entitled to little 
probative value in the instant case.

In regard to the December 2002 VA medical opinion, the VA 
clinician noted that he had thoroughly reviewed the record, 
and specifically noted the opinion expressed by Dr. R in the 
March 2000 statement.  Based on this review, the VA clinician 
stated that he could not find sufficient evidence to support 
Dr. R's opinion.  Moreover, the VA clinician concluded that 
he could find no evidence that the veteran's service-
connected left lower extremity thrombophelebitis was a 
contributory cause of his death.  Although Dr. R subsequently 
submitted a new statement in June 2003, this statement was a 
duplicate of the one he submitted in March 2000, and 
contained no mention of the December 2002 VA medical opinion.  
As the VA clinician who promulgated this opinion reviewed the 
record, which would have included both the medical records 
relating the circumstances of the veteran's death as well as 
Dr. R's statement - which the Board has determined is 
entitled to little probative value - the Board finds that the 
December 2002 VA medical opinion is entitled to more weight 
on this issue.  Since this opinion is against the claim, it 
must be denied.

In summary, none of the veteran's service-connected 
disabilities were listed on his death certificate as causing 
or contributing to his death, the conditions which are listed 
as causing or contributing to his death were not present 
either during service or for several years thereafter, and 
for the reasons stated above the Board has concluded that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's service-connected disabilities 
caused or materially contributed to his death.  Further, no 
evidence has been submitted which supports a finding that the 
cause of his death was otherwise related to his active 
military service.  Consequently, the claim must be denied.  

In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



II.  38 U.S.C.A. § 1318

Legal Criteria.  DIC can be awarded based on a service-
connected death, or as if the death were service-connected 
under the provisions of 38 U.S.C.A. § 1318.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 115 (1997).  All § 1318 bases for 
an award of DIC are an intrinsic part of a DIC claim in those 
cases in which service connection for the cause of the 
veteran's death is denied and the veteran had a totally 
disabling service-connected condition at the time of death.  
Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).

The widow of a deceased veteran may be entitled to DIC as if 
the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of or entitled to receive (or but for 
receipt of military retired or retirement pay was entitled to 
receive) compensation at the time of death for a service- 
connected disability that was either: (1) continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death; or (2) continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death.  38 U.S.C.A. § 1318.

The Board notes that 38 C.F.R. § 3.22(a), the regulation 
implementing 38 U.S.C.A. § 1318, was amended effective 
November 30, 1999.  See 65 Fed. Reg. 3388 (Jan. 21, 2000).  

Under the old version of 38 C.F.R. § 3.22, as interpreted by 
the courts, a survivor of a deceased veteran was eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time; (2) the veteran would have been in receipt of 
a 100 percent rating disability rating for such time but for 
CUE in a final RO or Board decision, or (3) for certain 
claims, the veteran had been "hypothetically" entitled to 
receive a 100 percent disability rating for the required 
period of time.  Carpenter v. West, 11 Vet. App. 140 (1998).

The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 65 
Fed. Reg. 33,88-92 (Jan. 21, 2000).

The prior version of § 3.22 stated that DIC benefits would be 
provided when a veteran "was in receipt of or for any reason 
. . . was not in receipt of but would have been entitled to 
receive compensation at the time of death."  38 C.F.R. § 
3.22(a)(2) (1999).  The revised regulation replaced this 
broad statement with seven enumerated exceptions, including 
providing for the reopening of claims only on grounds of CUE.

The revised § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining "entitled to receive" to mean that, at the time of 
death, the veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22 (2004).

The Board's interpretation was confirmed by United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Federal Circuit stated that:

The Department should also continue to process claims 
for survivor benefit that would be rejected because they 
are based on the filing of new claims after the 
veteran's death, since we have found that the 
Department's interpretation of the statue as barring 
such claims is permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2004), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.

Since the appellant's claim was received after the effective 
date of the changes to 
§ 3.22, only the new version of the regulation is applicable.  
See VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004); cf. 
Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) 
(quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 
(1988)) ("[C]ongressional enactments and administrative rules 
will not be construed to have retroactive effect unless their 
language requires this result.).


Analysis.  In the instant case, the Board finds that the 
appellant is not entitled to DIC under the provisions of 
38 U.S.C.A. § 1318.

Here, the veteran was not in receipt of a total schedular 
rating for his service-connected disabilities at the time of 
his death.  As detailed above, he had a 60 percent rating for 
his service-connected thrombophelebitis, while his other 
service-connected disabilities were evaluated as 
noncompensable.  Therefore, it is axiomatic he was not 
evaluated as 100 percent disabled for the ten years prior to 
his death. 

The Board acknowledges that the appellant contended at her 
June 2003 hearing that doctors informed her in 1986 that they 
were surprised the veteran was not rated as 100 percent 
disabled, and that the last time VA evaluated the appropriate 
schedular rating for this disability was the April 1986 
rating decision which essentially confirmed and continued the 
60 percent rating as it was restored following the assignment 
of a temporary total rating.  However, it does not appear 
that the appellant has specifically alleged CUE in this 
decision.  Moreover, her assertion that he should have been 
evaluated as 100 percent disabled at that time constitutes no 
more than a disagreement with how the facts were weighed or 
evaluated, which the Court has long maintained does not 
constitute a valid claim of CUE.  See Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).  In addition, no otherwise valid claim of CUE appears 
to have been alleged regarding any other final rating or 
Board decision which addressed the appropriate rating for the 
veteran's service-connected disabilities.  The Board also 
notes that none of the other circumstances of "entitled to 
receive" under the current version of 38 C.F.R. § 3.22 
appear to be applicable in this case.  Consequently, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the 38 U.S.C.A. § 
1318 analysis.

In summary, the veteran was not rated totally disabled prior 
to his death, there has been no allegation of CUE in prior 
Board or RO decisions, and there does not appear to be any 
other basis for providing DIC in this case pursuant to 
38 U.S.C.A. § 1318.  Accordingly, the appellant's claim for 
DIC benefits under these statutory provisions must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(When the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


